654 N.W.2d 352 (2002)
Roger L. LONG, Relator,
v.
Carol A. SCHLUSSLER, and Credit General/MIGA/GAB Robins, Respondents.
No. C8-02-1650.
Supreme Court of Minnesota.
December 18, 2002.
Michael Forde, Devin J. Murphy, Aafedt, Forde, Gray & Monson, P.A., Minneapolis, for Employer-Insurer.
David R. Vail, Soderberg & Vail, LLC, Minneapolis, for Employee-Relator.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed August 29, 2002, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01.
BY THE COURT:
Paul H. Anderson
Associate Justice